Citation Nr: 0834370	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  99-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to January 
1979 and from February 1991 to April 1991.  The veteran had 
additional service with the Arkansas Air National Guard 
between April 1982 and April 1999.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO) which denied service connection 
for a right knee disability and bronchial asthma.

The Board remanded the case to the RO for further development 
in October 2000 and July 2003.  Unfortunately, the Board 
finds that an additional remand is necessary prior to 
appellate review of the veteran's claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

The veteran's case was remanded in October 2000 and July 2003 
to verify all periods of active duty for training and 
inactive duty for training of the appellant's Air National 
Guard of Arkansas service between April 1982 and April 1999.  
The RO made several attempts to verify the veteran's periods 
of inactive duty and active duty for training with the 
National Personnel Records Center (NPRC), the Adjutant 
General for the State of Arkansas, and the National Guard 
Bureau.  

A September 2004 response from the Adjutant General's office 
in Arkansas indicates that the veteran's file could not be 
located, but requested that the RO check if the veteran was 
in the Arkansas "Army" National Guard, as these were the 
only records maintained at their location.  The letter 
contained a separate phone number contact for individuals who 
served in the "Air" National Guard.  

A September 2004 response to an electronic request for 
information from the NPRC shows that they had identified Air 
National Guard service, but no Army National Guard service.  
The NPRC indicated that the record needed to respond to Air 
National Guard service had not yet been retired to their 
office.  In a September 2006 correspondence, the National 
Guard Bureau stated that they had no military personnel 
records for the veteran found at that Command.  A January 
2008 correspondence from The National Archives Federal Center 
shows that the veteran's National Guard record was not on 
file at that Center; however, they stated that those records 
are normally maintained at the Adjutant General's office of 
the state in which the veteran served.  

Although it is clear that the RO made several attempts to 
obtain the veteran's Air National Guard service records and 
to confirm his dates of inactive duty and active duty for 
training; it appears that National Guard records are normally 
kept with the Adjutant General's office in the state in which 
a veteran served.  The Adjutant General's office for 
Arkansas, however, only maintains "Army" National Guard 
records and had additional contacts for obtaining "Air" 
National Guard records for Arkansas.  See Letter from the 
Office of the Adjutant General dated September 9, 2004.  In a 
September 2008 statement, the veteran's representative, 
requested that a further remand be made so that every effort 
could be made to obtain the veteran's records.  

In light of the foregoing, the Board finds that an additional 
attempt should be made to obtain the veteran's Air National 
Guard records, and to verify dates of dates of inactive duty 
and active duty for training.  See Stegall v. West, 11 Vet. 
App. 268, 270 (1998), (holding that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand).

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, 
the RO can cure any deficiency with respect to VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.   The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined by the CAVC in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain verification from 
the appropriate government entity of all 
periods of active duty for training and 
inactive duty training of the veteran 
relating to his Air National Guard of 
Arkansas service from April 1982 to April 
1999.  The Board notes that contact 
information for obtaining Air National 
Guard records for Arkansas may be obtained 
though the Adjutant General's office for 
Arkansas.  All related service treatment 
records should be obtained and associated 
with the record on appeal.  If the search 
for such records has negative results, the 
RO should notify the veteran and place a 
statement to that effect in the veteran's 
claims file.

3.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

 
